___________

                                     No. 95-4097
                                     ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Eastern District of Arkansas.
Christopher V. Wade,                     *
                                         *            [PUBLISHED]
              Appellant.                 *


                                     ___________

                        Submitted:   April 11, 1996

                            Filed:   April 22, 1996
                                     ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


     Christopher V. Wade pled guilty to one count of bankruptcy fraud in
violation of 18 U.S.C. § 152 (1994) and one count of knowingly making a
false statement on a loan application in violation of id. § 1014.            The
                 1
District Court       sentenced Wade to serve two concurrent terms of fifteen
months of imprisonment followed by three years of supervised release.        The
court also required Wade to make restitution in the amount of $112,000 and
to pay an assessment of $100 and a fine of $3000.             Wade now appeals,
arguing that the District Court lacked jurisdiction.         We affirm.




      1
       The Honorable Susan Webber Wright, United States District
Judge for the Eastern District of Arkansas.
       The prosecution of this case was undertaken on behalf of the United
States by Independent Counsel Kenneth W. Starr following a referral by
Attorney General Janet Reno pursuant to 28 U.S.C. § 594(e) (1994).              The
Independent Counsel also sought and was granted an order of referral for
the prosecution from the Division for the Purpose of Appointing Independent
Counsels (Special Division).        See In re Madison Guar. Sav. & Loan Ass'n,
Div. No. 94-1, Order at 1-2, 4 (D.C. Cir. Sp. Div. Dec. 19, 1994).             Wade
makes two arguments in support of his contention that the District Court
lacked jurisdiction.   Citing Morrison v. Olson, 487 U.S. 654 (1988), Wade
first argues that the Special Division's original grant of authority to the
Independent Counsel, and thus necessarily its subsequent grant of an order
of referral for the Wade prosecution, violates the Appointments Clause and
Article III of the United States Constitution.         Second, Wade argues that
the Attorney General's referral of this matter to the Independent Counsel
was arbitrary, unconstitutional, and in excess of authority because this
matter is not related to the Special Division's original grant of authority
to the Independent Counsel.       We will address each of these issues in turn.


       The constitutionality of the independent counsel provisions of the
Ethics in Government Act, now codified at 28 U.S.C. §§ 591-599 (1994), was
upheld in Morrison v. Olson, 487 U.S. 654 (1988).            Wade argues, however,
that the appointment of Starr as Independent Counsel and the Special
Division's   broad   grant   of    authority   constitutes    an   unconstitutional
expansion of the Special Division's authority.       Wade's first argument thus
is not a facial attack on the constitutionality of the statute, an argument
that the Supreme Court disposed of in Morrison.         Wade's argument is that
the statute, as it has been applied in his case, violates the Appointments
Clause and Article III of the Constitution.


       As Wade explains in his brief, the Supreme Court warned in Morrison
that




                                        -2-
     the Special Division has no authority to take any action or
     undertake any duties that are not specifically authorized by
     the Act. The gradual expansion of the authority of the Special
     Division might in another context be a bureaucratic success
     story, but it would be one that would have serious
     constitutional ramifications. . . . [T]he Division's exercise
     of unauthorized powers risks the transgression of the
     constitutional limitations of Article III . . . .

Morrison, 487 U.S. at 684-85.           Wade is correct that the Special Division
has only the authority that the statute confers upon it.                     His argument
nevertheless must fail, for he has not identified the Special Division's
action or actions in this case that exceed its statutory authority.                      The
Ethics in Government Act specifically authorizes the Special Division to
appoint an independent counsel and define the scope of the counsel's
jurisdiction.   28 U.S.C. § 593(b)(1).                In order for this case to fall
within the scope of the Morrison dicta quoted above, Wade must identify
some act of the Special Division that is not authorized by the statute.
Wade's arguments on appeal reflect only a disagreement with the Special
Division's   orders     defining       the    scope    of   the    Independent     Counsel's
authority.   Wade thus has fallen short of demonstrating that the statute
has been applied in an unconstitutional manner in his case.                 Moreover, the
portions of the Special Division's order to which Wade most vehemently
objects are entirely consistent with the statute.                 The statute requires the
Special Division to grant an independent counsel authority to investigate
and prosecute "all matters related to" the subject matter of the Attorney
General's original request for appointment of an independent counsel and
"Federal   crimes   .   .   .   that    may    arise    out   of   the   investigation    or
prosecution of the matter."        28 U.S.C. § 593(b)(3).


     Wade's second argument is foreclosed by our decision in United States
v. Tucker, No. 95-3268, 1996 WL 112414 (8th Cir. Mar. 15, 1996).                          In
Tucker, this Court held that the Attorney General's decision to refer a
matter to an independent counsel is not reviewable.                 Id. at *5-6.    We thus
do not have jurisdiction to




                                              -3-
consider Wade's argument that this matter is not related to the Special
Division's original grant of authority to the Independent Counsel.


     For the reasons stated, the judgment of the District Court is
affirmed.



     A true copy.


            Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -4-